To vacate an order in an ejectment case, brought against relator, denying the motion, (1) for leave to move for a new trial, and (2) for a new trial.
Granted April 19, 1876.
The judgment was entered for plaintiff August 26, 1872. Additional and further finding at request of defendant filed June 5, 1874. Writ of error sued out July 15, 1874. Judgment affirmed January 8, 1875. Remittitur filed January 28, 1875. The motion upon which the order complained of was granted was made September 19, 1875; heard January 14, 1876, and decided February 4, 1876.
Held, that the time for taking a new trial as a matter of right, should date from the day that judgment could have been taken on the completed finding.